DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
	In view of the amendments filed on 9/8/2022, the objection to claim 30, cited in the office action of 3/9/2022, is moot.
	In view of the amendments filed on 9/8/2022, the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection of claim 22, cited in the office action of 3/9/2022, is moot.
The nonstatutory double patenting rejection over U.S. Patent No. 10,543,096 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant's remaining arguments filed 9/8/2022 have been fully considered, but they are not persuasive. The Applicant contends that Link does not recite the at least one reinforcing fiber comprising a continuous length formed into a plurality of windings surrounding the outer surface of the central portion, such that different portions of the continuous length are distributed along a height of the meniscus prosthetic device. The examiner respectfully disagrees. Link discloses at least one reinforcing fiber (4) that comprises a continuous length, as shown for example, in the plan view of Fig. 2, where element 4 has an uninterrupted length surrounding the central portion (element 3) of the implant. The length is formed into a plurality of windings surrounding the outer surface of the central portion such that different portions of the continuous length are distributed along a height of the meniscus prosthetic device. Please see, for example, Figs. 1 and 4, where the at least one fiber is positioned along the height of the implant (Figs. 1-5; col. 2, lines 45-64; col. 4, lines 61-col. 5, lines 2). In view of this disclosure of Link, the pre-AIA  35 U.S.C. 102(b) rejections have been maintained, as described below.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-33, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,543,096. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26, 27, and 32-35 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Link (US Pat. No. 5,944,759).
Link discloses the following regarding claim 21: a meniscus prosthetic device, comprising: a central portion (3) comprising: an upper surface (upper surface of element 3) configured to engage a cooperating surface of a femur of a knee joint (Figs. 1-5); a lower surface (lower surface of element 3) configured to engage a cooperating surface of a tibia of the knee joint (Figs. 1-5); an outer surface (exterior surfaces of element 3) disposed between the upper and lower surfaces (Figs. 1, 3-5); at least one reinforcing fiber (4) disposed around the central portion (Figs. 1-5), wherein the at least one reinforcing fiber comprises a continuous length (Fig. 2) formed into a plurality of windings surrounding the outer surface of the central portion (Figs. 1-5; col. 2, lines 45-64; col. 4, lines 61-col. 5, lines 2) such that different portions of the continuous length are distributed along a height of the meniscus prosthetic device (Figs. 1-2); an outer portion (exterior areas between element 3 and the periphery of the device) coupled to and disposed around the central portion (Figs. 1-5) such that the at least one reinforcing fiber is disposed between the outer portion and the central portion (Figs. 1-5), wherein the outer portion is sized and shaped to maintain positioning of the meniscus prosthetic device between the femur and the tibia without penetrating anatomy to secure the meniscus prosthetic device within the knee joint (Figs. 1-5; col. 4, lines 55-60, where the size, shape, and porous coating of the implant secures it to its implantation site, without penetrating the surrounding anatomy).  
Link discloses the following regarding claim 22: the meniscus prosthetic device of claim 21, wherein the outer surface of the central portion comprises a perimeter (peripheral border surrounding element 3) of the central portion (Fig. 2).  
Link discloses the following regarding claim 23: the meniscus prosthetic device of claim 21, wherein the plurality of windings are disposed around a vertical axis extending through the upper surface and the lower surface (Figs. 1, 3-5).  
Link discloses the following regarding claim 24: the meniscus prosthetic device of claim 21, wherein the plurality of windings are disposed annularly around the central portion (Figs. 1, 3-5).  
Link discloses the following regarding claim 26: the meniscus prosthetic device of claim 21, wherein the at least one reinforcing fiber comprises a plurality of reinforcing fibers (Figs. 1, 3-5; col. 2, lines 45-64; col. 4, lines 61-col. 5, lines 2).  
Link discloses the following regarding claim 27: the meniscus prosthetic device of claim 21, wherein a first end (upper end of uppermost fiber) of the at least one reinforcing fiber is disposed proximate to the upper surface and a second end (lower end of lowermost fiber) of the at least one reinforcing fiber is disposed proximate to the lower surface (Figs. 1, 3-5; col. 2, lines 45-64; col. 4, lines 61-col. 5, lines 2).  
Link discloses the following regarding claim 32: the meniscus prosthetic device of claim 21, wherein the central portion comprises a plurality of recesses (openings within the implant housing elements 4) extending radially inward from the outer surface (Fig. 1), and wherein the plurality of windings are disposed within the plurality of recesses (Figs. 1, 3-5).  
Link discloses the following regarding claim 33: the meniscus prosthetic device of claim 32, wherein the plurality of windings comprises a first amount (uppermost element 4) of the at least one reinforcing fiber within a first of the plurality of recesses (upper recess housing uppermost element 4) and a second amount (elements 4 that are below the uppermost element 4) of the at least one reinforcing fiber in a second of the plurality of recesses (lower recesses housing the lower elements 4), the second amount being greater than the first amount (Figs. 3-5).  
Link discloses the following regarding claim 34: the meniscus prosthetic device of claim 33, wherein the second of the plurality of recesses is larger than the first of the plurality of recesses (Figs. 3-5).  
Link discloses the following regarding claim 35: the meniscus prosthetic device of claim 33, wherein the second of the plurality of recesses is positioned closer to the lower surface than the first of the plurality of recesses (Figs. 3-5).  
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 25 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Swartz (US Pat. No. 5,344,459).
Link discloses the limitations of the clamed invention, as described above. However, it does not disclose the plurality of windings being substantially aligned within a vertical plane such that the at least one fiber defines a cylindrical shape. Swartz teaches a prosthetic implant comprising a plurality of windings that are substantially aligned within a vertical plane such that the at least one fiber defines a cylindrical shape (Figs. 2, 7, 8, 11; col. 4, lines 31-col. 5, lines 13), for the purpose of providing the device with the desired shape and rigidity needed for its implantation site. It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the shape of the plurality of windings of Link, according to the teachings of Swartz, in order to provide the device with the desired shape and rigidity needed for its implantation site.

Claim 28 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Rolston (US Pub. 2004/0167630).
Link discloses the limitations of the clamed invention, as described above. However, Link does not disclose the device being made of a polycarbonate polyurethane. Rolston teaches a prosthetic implant made of a polycarbonate polyurethane in paragraphs 0037-0039, for the purpose of utilizing the material's strength and biocompatibility. It would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the device of Link from a polycarbonate polyurethane in order to utilize the material's biocompatibility and physical properties. In addition, a simple substitution of one known element for another, in this case a substitution of polymeric materials used to construct prosthetic implants, is generally recognized as being within the level of ordinary skill in the art.

Claim 29 is rejected under 35 U.S.C. 103(a) as being unpatentable over Link in view of Rolston, further in view Shikinami (US Pub. 2004/0258732).
Link discloses the limitations of the clamed invention, as described above. However, Link does not disclose the embedded fibers comprising an ultra-high molecular weight polyethylene. Shikinami teaches a prosthetic implant having embedded fibers comprising an ultra-high molecular weight polyethylene in paragraphs 0172-0174, for the purpose of utilizing the material's strength and flexibility. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to construct the fibers of Link with ultra-high molecular weight polyethylene, as taught by Shikinami, in order to utilize the material's biocompatibility and physical properties. In addition, a simple substitution of one known element for another, in this case a substitution of one type of implant material for another, is generally recognized as being within the level of ordinary skill in the art.

Claims 30, 31, 36, and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Link.
Link discloses the limitations of the claimed invention, as described above. However, Link does not explicitly recite the value of the force that the at least one fiber is tensioned with and the value of the fiber incorporation ratio. The optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for one of ordinary skill to determine the optimal amounts of tensioned force and fiber incorporation ratio needed to achieve the desired results. Thus, absent some demonstration of unexpected results from the claimed parameters, the optimization of the tensioned force and the fiber incorporation ratio, would have been obvious at the time of applicant's invention in view of the teachings of Link. It is well-established that merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 USPQ 33; In re Russell, 169 USPQ 426.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANN SCHILLINGER/Primary Examiner, Art Unit 3774